Case: 15-41505      Document: 00513750894         Page: 1    Date Filed: 11/08/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 15-41505                                  FILED
                                  Summary Calendar                         November 8, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LUIS GERARDO CASAREZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:09-CR-2897-4


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Luis Gerardo Casarez, federal prisoner # 55129-279, pleaded guilty to
conspiracy to possess with intent to distribute in excess of 1000 kilograms of
marijuana and he was sentenced to 73 months of imprisonment. He now
appeals the district court’s denial of his 18 U.S.C. § 3582(c)(2) motion, arguing,
inter alia, that the district court erred by failing to afford him the opportunity
to review and comment on the § 3582(c)(2) addendum to the presentence report


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41505    Document: 00513750894     Page: 2   Date Filed: 11/08/2016


                                 No. 15-41505

that was reviewed by the district court in its consideration of his motion.
Casarez contends that he did not receive notice of the § 3582(c)(2) addendum
until after he reviewed arguments set forth in the Government’s brief in the
instant appeal. He further argues that the district court’s reasons for denying
his motion were inadequate and do not allow meaningful appellate review.
      A district court’s decision whether to reduce a sentence under
§ 3582(c)(2) is reviewed for abuse of discretion. United States v. Evans, 587
F.3d 667, 672 (5th Cir. 2009). In the order denying relief, the district court
expressly acknowledged that it considered Casarez’s motion, the relevant
policy statements of the Guidelines, and the sentencing factors of § 3553(a).
See Dillon v. United States, 560 U.S. 817, 827 (2010). The district court was
not required to expressly refer to specific § 3553(a) factors or provide more
specific reasons in support of its determination that a reduction was not
warranted. United States v. Henderson, 636 F.3d 713, 718 (5th Cir. 2011).
However, Casarez was entitled to an opportunity to review and comment on
the § 3582(c)(2) addendum prior to the district court’s ruling, see United States
v. Mueller, 168 F.3d 186, 189 (5th Cir.1999), and the record does not suggest
that he was provided this opportunity. Also, on this record, this court cannot
determine whether any error was harmless. See id.
      Accordingly, we VACATE the judgment of the district court and
REMAND for further proceedings. We express no opinion on the disposition of
Casarez’s motion on remand. Casarez’s motions for expedited ruling and to
supplement the record on appeal are DENIED.




                                       2